DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoda et al. (US Patent 10,327,728 B2).
            With respect to claim 1, Yoda et al. teach an image reconstruction method, comprising: (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38) obtaining first Computed Tomography (CT) data collected by a CT device (see column 1, lines 15-45; column 2, lines 41-56; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38) performing a first contrast medium tracking scan on a target object based on a first reciprocating scanning sequence (see column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38); 

    PNG
    media_image1.png
    542
    409
    media_image1.png
    Greyscale
obtaining second CT data collected by the CT device performing a second contrast medium tracking scan on the target object based on a second reciprocating scanning sequence to collect second CT data in response to determining that a CT value in the first CT data exceeds a CT value threshold see column 1, lines 15-45; column 2, lines 41-56; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38); and reconstructing CT images of the target object by using the first CT data and the second CT data, respectively see column 1, lines 15-45; column 2, lines 41-56; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38).
             With respect to claim 8, Yoda et al. teach the method according to claim 1 (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38), further comprising: before obtaining the first CT data collected by the CT device performing the first contrast medium tracking scan on the target object based on the first reciprocating scanning sequence, obtaining a pilot film of the subject based on reconstruction of data collected by the CT device performing a tomography scan on a subject containing the target object, wherein the target object is determined in the pilot film (see column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38). 
           With respect to claim 9, Yoda et al. teach the method according to claim 1 (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38), wherein a number of scanning passes in the first reciprocating scanning sequence is determined based on historical scanning data (see column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38).
           With respect to claim 10, Yoda et al. teach the method according to claim 1 (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38), wherein reconstructing the CT images of the target object by using the first CT data and the second CT data respectively comprises: reconstructing the CT images of the target object in three dimensions by using the first CT data and the second CT data respectively based on a CT image reconstruction algorithm (see column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38).
            With respect to claim 11, Yoda et al. teach the method according to claim 1 (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38), wherein each of the first reciprocating scanning sequence and the second reciprocating scanning sequence comprises a four-dimensional (4D) helical scanning sequence (see column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38).
             With respect to claim 12, Yoda et al. teach an electronic device, comprising (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38): at least one processor (900); and a non-transitory computer-readable storage medium (1000) coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations for image reconstruction, the operations comprising (see column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38): obtaining first Computed Tomography (CT) data collected by a CT device performing a first contrast medium tracking scan on a target object based on a first reciprocating scanning sequence; obtaining second CT data collected by a CT device performing a second contrast medium tracking scan on the target object based on a second reciprocating scanning sequence in response to determining that a CT value in the first CT data exceeds a CT value threshold; and reconstructing CT images of the target object by using the first CT data and the second CT data respectively (see column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38).
            With respect to claim 19, Yoda et al. teach the electronic device according to claim 12 (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38), wherein the operations further comprise: before obtaining the first CT data collected by the CT device performing the first contrast medium tracking scan on the target object based on the first reciprocating scanning sequence, obtaining a pilot film of the subject based on reconstruction of data collected by the CT device performing a tomography scan on a subject containing the target object, wherein the target object is determined in the pilot film (see column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38).
            With respect to claim 20, Yoda et al. teach the electronic device according to claim 12 (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38), wherein reconstructing the CT images of the target object by using the first CT data and the second CT data respectively comprises: reconstructing the CT images of the target object in three dimensions by using the first CT data and the second CT data respectively based on a CT image reconstruction algorithm (see column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38).

Allowable Subject Matter

Claims 2-7 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 2-7, the most relevant prior art, Yoda et al. (US Patent 10,327,728 B2), teach the method according to claim 1 (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38) but fail to explicitly teach or make obvious that the first reciprocating scanning sequence comprises m scanning passes, and the second reciprocating scanning sequence comprises n scanning passes, m and n being integers larger than 1, wherein each scanning pass of the first reciprocating scanning sequence and the second reciprocating scanning sequence comprises: a start position and an ending position for a scanning table carrying the target object to move during a contrast medium tracking scanning process in the scanning pass, and wherein, in each of the first reciprocating scanning sequence and the second reciprocating scanning sequence, two adjacent passes have contrary start positions and ending positions for the scanning table as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
           With respect to claims 13-18, the most relevant prior art, Yoda et al. (US Patent 10,327,728 B2), teach the electronic device according to claim 12 (see Figs. 1-8; column 1, lines 15-45; column 2, lines 41-56; column 3, lines 25-40; column 5, lines 37-60; column 6, lines 17-26 and 57-67; column 11, lines 42-55; column 12, lines 60-67 and column 13, line 29 – column 14, line 38) but fail to explicitly teach or make obvious that the first reciprocating scanning sequence comprises m scanning passes, and the second reciprocating scanning sequence comprises n scanning passes, m and n  being integers larger than 1, wherein each scanning pass of the first reciprocating scanning sequence and the second reciprocating scanning sequence comprises: a start position and an ending position for a scanning table carrying the target object to move during a contrast medium tracking scanning process in the scanning pass, and wherein, in each of the first reciprocating scanning sequence and the second reciprocating scanning sequence, two adjacent passes have contrary start positions and ending positions for the scanning table as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion

7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korporaal (US Patent 10,610,169 B2) teaches an image reconstruction method and device obtaining Computed Tomography (CT) data by CT device performing contrast medium tracking scan and reconstructing CT images (see Figs. 1-6; column 3, line 8 - column 4, line 55).

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze /IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./    September 7, 2022